DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the response filed on January 03, 2022, which has been entered in the file. 

Allowable Subject Matter
Claims 21-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of prior art teaches a mobile surgical product supply system for storing, identifying, and tracking a plurality of surgical equipment and supplies comprising an extra-compartment isolated consumption antenna located in radio frequency isolation from the radio frequency-isolated compartment, the extra-compartment isolated consumption antenna configured to scan the first RFID tag after the first RFID tag, the first package and the first surgical item are removed from the radio-frequency isolated compartment and the first surgical item is consumed; an RFID reader in communication with the extra-compartment isolated consumption antenna for controlling the extra-compartment isolated consumption antenna and configured for reading RFID tag content information, the RFID reader reading the first RFID tag of the first surgical item that [[is]] has been removed from the radio frequency- isolated compartment and consumed; and a processor for controlling the RFID reader, the processor configured to identify the first surgical item after the first RFID tag is scanned by the extra-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SEUNG H LEE/Primary Examiner, Art Unit 2887